DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4 allowed.
The closest relevant art is Sakashita et al (8,734,553 B2) wherein Sakashita et al disclose an air-conditioning device (1 in Fig. 12) having a dust removal function (50) comprising an outdoor air introduction unit (13) configured to introduce outdoor air into a case (10), an outdoor air discharge unit (14) comprising a blowing fan (21) configured to supply outdoor air introduced through the outdoor air introduction unit (13) to an indoor space, an indoor air introduction unit configured to introduce indoor air, and an indoor air discharge unit (14) comprising a blowing fan (21) configured to discharge indoor air introduced through the indoor air introduction unit (13) to an outside, the air-conditioning device comprising: a filter (30) coupled to an inner side of an inlet of the outdoor air introduction unit to collect dust introduced along with outdoor air; an opening formed in a lower end of a flange of the filter (26); a dust-sweeping unit (51) coupled to one side of the filter (30) to sweep dust adhered to an inner surface (37) of the filter; and a dust discharge pipe (88, col. 2, lines 19-23, col. 3, lines 41-52) comprising one end connected to the opening in the filter (30) and an opposite end connected to the blowing fan (21) installed in the indoor air discharge unit, wherein the dust discharge pipe (88) is provided with a valve/damper (82) equipped with a motor so as to be opened and closed (col. 9, lines 23-38, col. 10, lines 21-42).  Sakashita et al disclose the dust-sweeping unit (50 in Fig. 7) comprises a flange (61), a frame (31) extending from the flange (61) to allow a motor (53) to be installed thereto, a dust-collecting net (37) attached to the frame (31), and a brush (51) configured to be in close contact with the dust-collecting net (37) and to be rotated by the motor (53) (see Fig. 7, col. 8, lines 27-64).  Sakashita et al disclose dampers (15 in Figs. 1 and 12) provided at the outdoor air discharge unit, and the indoor air discharge unit such that a filter (30) installed on a side surface of a heat exchanger (22) is cleaned using backwashing air.
Claims 1 and 4 of this instant patent application differ from the disclosure of Sakashita et al in that the dust-collecting net comprises a slit in which a concave groove portion is coupled, and a lower end of the concave groove portion communicating with the opening such that dust swept by the brush is discharged through the opening via the concave groove portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 13, 2022